Citation Nr: 1225298	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-03 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected paralysis of the right diaphragm, status post rib resection of the right first rib, and thrombosis, right subclavian vein, status post stent placement (herein after the "right diaphragm paralysis").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 2002 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  

In May 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. to obtain additional information and to schedule the Veteran for VA examinations of his service-connected disability on appeal.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A complete discussion of the RO's compliance with the May 2011 Board Remand is included in the Duties to Notify and Assist section below.

In this case, the Veterans Law Judge who held the February 2011 hearing has since retired.  As such, the Veteran was afforded an opportunity to have another hearing in a March 2012 inquiry letter.  To date, the Veteran has not responded to the letter.  As a result, the Board will proceed.  The undersigned has reviewed the hearing transcript.    

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

It appears, though this is not clear, that the issue of service connection for limitation of motion of the right arm (a right arm disability), as secondary to service-connected paralysis of the right diaphragm, beyond the Veteran's service connected right upper extremity edema (the problems may overlap or may be one and the same, this is not clear) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, if needed.


FINDINGS OF FACT

1.  Prior to June 18, 2010, the Veteran's service-connected right diaphragm paralysis manifested in Forced Expiratory Volume in one second (FEV)-1 of 56-70 percent predicted value, FEV/Forced Vital Capacity (FVC) of 80 percent, and Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) of 73 percent predicted.

2.  From June 18, 2010, forward, the Veteran's service-connected right diaphragm paralysis manifests in, at worst, FEV-1 of 80 percent predicted value, FEV-1/FVC of 79 percent, and DLCO of 81 percent predicted.


CONCLUSIONS OF LAW

1.  Prior to June 18, 2010, the criteria for an initial evaluation of 30 percent disabling, but no higher, for right diaphragm paralysis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.96, 4.97, Diagnostic Code 6840 (2006).

2.  From June 18, 2010, forward, the criteria for an evaluation in excess of 10 percent disabling have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.96, 4.97, Diagnostic Code 6840 (2006), 4.1-4.14, 4.96, 4.97, Diagnostic Code 6840 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

In this case, the Veteran's service-connected paralysis of the right diaphragm is rated under DC 6899 and 6844.  38 C.F.R. § 4.97.  The RO assigned Diagnostic Code 6899 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20.  

The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R.  § 4.97, Diagnostic Code 6844.  Parenthetically, however, the Board finds that the Veteran's service-connected disability is more appropriately rated under Diagnostic Code 6840 for Diaphragm Paralysis or Paresis.  In any event, the rating criteria for Diagnostic Codes 6840-6845 are identical and have both been considered, along with any other basis to increase the disability evaluation.

Diagnostic Codes 6840-6845 are evaluated under criteria for evaluation of restrictive lung disease.  38 C.F.R. § 4.97.  Further, both Diagnostic Codes 6840 and 6844 are evaluated using the results from pulmonary function tests (PFT).  Id.  In that regard, under these two codes, a 10 percent rating requires a forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted, or ratio of FEV-1 to forced vital capacity (FEV-1/FVC) of 71 to 80 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  

Important for this case, a 30 percent rating requires a FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent predicted.  

A 60 percent rating requires FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted where testing reveals FEV-1 of less than 40 percent of predicted value; or the ration of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization; or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6840 and 6844.

The Board notes that during the pendency of this appeal, VA amended the Rating Schedule concerning respiratory conditions, effective from October 6, 2006.  VA added provisions that clarify the use of PFTs in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions, which state:

(1)  PFTs are required to evaluate respiratory conditions except: (i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less. If a maximum exercise capacity test is not of record, evaluation should be based on alternative criteria. (ii) When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed. (iii) When there have been one or more episodes of acute respiratory failure. (iv) When outpatient oxygen therapy is required.

(2)  If the DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.

(3)  When the PFTs are not consistent with clinical findings, evaluation should be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.

(4)  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.

(5)  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, the pre- bronchodilator values should be used for rating purposes.

(6)  When the results of different PFTs (FEV-1, FVC, etc.) are disparate (so that the level of evaluation would differ depending on which test result is used), the test result that the examiner states most accurately reflects the level of disability should be used for evaluation.

(7)  If the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV- 1/FVC ratio should not be assigned.

The Veteran submitted his claim on May 3, 2005, prior to the effective date of the amendment to 38 C.F.R. § 4.96 on October 6, 2006.  In general, amended rating criteria can be applied only for periods beginning on the effective date of the regulatory change.  The Board can only apply the prior regulation when evaluating a disability during periods prior to the effective date of the regulatory change.  However, the prior regulation can be applied during the entire pendency of the appeal if more favorable than the amended regulation.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 23, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25,179 (May 4, 2004); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Important in this case, as the claim was submitted prior to the effective date of the amendment to 38 C.F.R. § 4.96, the Board will use both pre-bronchodilator and post-bronchodilator results when evaluating the Veteran's PFTs, whichever is more favorable.

The evidentiary record contains spirometry findings obtained by private health care providers.  

An April 2004 spirometry test revealed FEV-1 of 53 percent predicted (pre-bronchodilator) and FEV-1/FVC of 79 percent (pre-bronchodilator).

Spirometry test results from a May 2004 PFT revealed FEV-1 of 57 percent predicted (pre-bronchodilator) and 58 percent predicted (post-bronchodilator).  PFT results also showed FEV-1/FVC of 76 percent (pre-bronchodilator) and 80 percent (post-bronchodilator).  The Veteran's DLCO was measured at 73 percent predicted.

A November 2004 PFT revealed FEV-1 of 61 percent predicted (pre-bronchodilator) and 66 percent predicted (post-bronchodilator).  PFT results also showed FEV-1/FVC of 78 percent (pre-bronchodilator) and 83 percent (post-bronchodilator).  The Veteran's DLCO was measured at 77 percent predicted.

The Veteran underwent a VA examination of his right diaphragm paralysis in February 2006.  In evaluating his PFTs at that time, spirometry revealed FEV-1 of 69 percent predicted (pre-bronchodilator) and 72 percent predicted (post-bronchodilator.  PFT results also showed FEV-1/FVC of 79 percent (pre-bronchodilator) and 81 percent (post-bronchodilator).

Based on the above, the Board finds that a disability rating of 30 percent, but no higher, is warranted as FEV-1 of 56-70 percent predicted value (pre-bronchodilator) was demonstrated in the May 2004 and November 2004 private spirometry results and in the February 2006 VA examination.

The Board notes that the record also contains findings from PFTs in April 2004 which reflected that FEV-1 was 53 percent predicted (pre-bronchodilator).  While FEV-1 of 40-55 percent predicted is contemplated for a 60 percent rating under Diagnostic Code 6840, the Board finds that the preponderance of the other evidence record warrants no more than a 30 percent rating based on all the readings, as a whole. 

Critically, the April 2004 private report contains the only test result that provides the basis to consider a separate staged rating under Hart (higher than the 30 percent evaluation awarded here by the Board).  Indeed, the Board has fully considered whether a staged rating is appropriate in this matter based on the one-time finding of 53 percent predicted FEV-1.  

In further explanation, in this case, the Board has reviewed the findings at three separate times when the Veteran was privately evaluated - April 2004, May 2004, and November 2004.  These findings were not obtained during a VA examination for compensation purposes; instead, they were taken when the Veteran sought private treatment for his service-connected disability.

Indeed, while the April 2004, May 2004, and November 2004 private findings have been accepted as valid, the Board must emphasize that it is only with giving the Veteran the benefit-of-the-doubt that these results have been accepted as valid and that a 30 percent evaluation may be assigned, at best, prior to June 18, 2010.  Indeed, these findings are also varied with FEV-1 and FEV-1/FVC ranging from 53 percent to 83 percent (they are simply not consistent).  Thus, taking these results into consideration, as a whole, the preponderance of the evidence reveals a disability picture, during this period on appeal, that most closely approximates a 30 percent evaluation, and no higher.  

To be clear, despite the one-time report that FEV-1 was 53 percent predicted, another staged rating (in addition to what has already been allowed) is not warranted during this period on appeal (prior to June 18, 2010) as the totality of the evidence, to include the variability of the test results, indicates that a 30 percent disability rating is most appropriate for this appeal period, at best.  It is with consideration of the benefit-of-the-doubt rule that the Board awards the Veteran the 30 percent evaluation, at this time.  Without consideration the benefit-of-the-doubt, the Board could not award the 30 percent evaluation for the limited period of time it has done. 

In June 2010, the Veteran underwent a VA examination to obtain results of a current PFT.  At that time, spirometry results revealed FEV-1 of 88 percent predicted (pre-bronchodilator).  PFT results also showed FEV-1/FVC of 80 percent (pre-bronchodilator).  The Veteran's DLCO was within normal limits.

Pursuant to the May 2011 Board Remand, the Veteran was afforded another VA examination.  PFTs revealed FEV-1 of 80 percent predicted (pre-bronchodilator) and FEV-1/FVC of 79 percent (pre-bronchodilator).  The Veteran's DLCO was measured at 81 percent predicted.

The evidence of record during this appeal period (from June 18, 2010, forward) reflects a disability picture, which indicates that the Veteran is not entitled to increased compensation and an evaluation of 30 percent disabling is not warranted.  In fact, there is significant, objective evidence, against the current evaluation of this disability (10 percent disabling from June 18, 2010, forward), let alone a higher disability evaluation.  

Again, to be clear, the Board has granted an evaluation of 30 percent disabling, but no higher, prior to June 18, 2010.  From June 18, 2010, forward, an evaluation in excess of 10 percent disabling is not warranted based on the evidence discussed above, which provides highly probative evidence against the 30 percent finding at this time, but not prior to June 18, 2010, when the Veteran's testing results were, at best, unclear, and the Veteran must be given the benefit of the doubt. 

For both periods on appeal, the Board has considered whether other applicable diagnostic codes would warrant a higher evaluation for his service-connected right diaphragm paralysis.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  As mentioned in the May 2011 Board Remand, the Veteran's service connected disability consists of two components.  The first component is paralysis of the diaphragm.  The second component is thrombosis of the right subclavian vein.  As such, each component of the Veteran's service-connected disability should be evaluated under the applicable Diagnostic Codes.  

For example, the Veteran's thromboses of the right subclavian vein may be separately evaluated under Diagnostic Code 7121 for post-phlebitic syndrome in addition to the ratings he is already receiving for paralysis of the right diaphragm under Diagnostic Code 6840.  Alternatively, recurrent pulmonary emboli, evaluated by analogy to pulmonary vascular disease (Diagnostic Code 6817) may be warranted for the Veteran's entire service-connected disability (the Board notes that separate ratings under Diagnostic Codes 6817 and 6840 are not permitted under the rating schedule).

Also in this regard, except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately unless the conditions constitute the same disability or the same manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R.  § 4.14 (2011) (the evaluation of the same disability under various diagnoses is to be avoided).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  The appellant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262.  Moreover, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Here, the July 2011 examiner explicitly indicated that there "is no evidence of recurrent pulmonary embolus since [the Veteran] was in the military."  While the VA examiner did note current residuals of right subclavian vein thrombosis manifested by post-pleblitic syndrome of the right arm with chronic swelling of the right arm, in this regard, the Board notes that he is already receiving a separate 20 percent evaluation for right upper extremity edema (awarded in a November 2007 rating decision).  Importantly, this issue is not on appeal.

As such, there is no other diagnostic codes, for both appeal periods, applicable to the Veteran's claim for a higher (or separate) evaluation of his service-connected right diaphragm paralysis that has not been considered.

With respect to all the claims for an increased rating, the Board has also considered his statements that his disabilities are worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms, such as shortness of breath, as this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.

Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated.

In short, the evidence of record supports the conclusion that the Veteran is not entitled to additional compensation during the appeal period from June 18, 2010, forward.  As such, to this extent, the appeal is denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case for either period on appeal (prior to June 18, 2010 and from June 18, 2010, forward).

Ratings have been assigned, at both appeal periods, which contemplate the disability and symptomatology of each manifestation of the Veteran's paralysis of the right diaphragm.  There are no manifestations of the Veteran's paralysis of the right diaphragm that have not been contemplated by the rating schedule and adequate evaluations were assigned based on evidence showing the symptomatology and/or disability.  

Here, the medical evidence of record does not reflect that the Veteran has been frequently hospitalized due to his paralysis of the right diaphragm (with the exception of the post rib resection of the right first rib and stent placement operations) or that it markedly interfered with his employment beyond what the schedular criteria already contemplates.  The July 2005 VA examiner indicated that the Veteran could not lift anything over 20 pounds and would "keep him from doing his previous occupation."  Significantly, however, the Veteran remains employed.  Indeed, the June 2010 VA examiner stated that there were "no significant effects" on occupation due to the Veteran's service-connected disability and did not miss work during the last 12-month period.  The July 2011 VA examiner explicitly noted that the Veteran was currently employed, full-time, for the past two to five years, and that the time lost from work during the past 12-month period was less than one week due to medical appointments.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in July 2005 and June 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Regardless, in response to his notice of disagreement, a letter was sent to him in September 2006 soliciting information and evidence needed to support his claim for a higher rating.  The Veteran was provided with the specific language of the diagnostic criteria in the June 2008 notice letter.

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records and post-service treatment records, both private and VA.  These records, adequately identified as relevant to the Veteran's claims, have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.  

In this regard, the Board further finds that there has been substantial compliance with its prior May 2011 Board Remand as the RO requested the Veteran to identify all medical care providers who have treated him since April 2007 for his service-connected disability.  To date, the Veteran has not submitted the requested information.  The Board notes that the duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  Also, pursuant to the May 2011 Remand, a contemporaneous VA examination of the Veteran's service-connected disability was afforded in July 2011.  Stegall v. West, 11 Vet. App. 268 (1998).  

In this case, VA has afforded the Veteran with VA examinations in June 2005, July 2005, February 2006, June 2010, and July 2011 in connection with his claim.  The VA examination reports have been reviewed, and they cumulatively include all relevant findings necessary to evaluate the claims adjudicated herein.  Collectively, the reports are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Prior to June 18, 2010, an evaluation of 30 percent disabling, but no higher, for right diaphragm paralysis is granted, subject to the applicable laws and regulations governing the payment of monetary awards.  

From June 18, 2010, forward, an evaluation in excess of 10 percent disabling for the right diaphragm paralysis is denied, and the disability evaluation is reduced to 10 percent as of that date.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


